                                   1

                                   2

                                   3

                                   4

                                   5                            IN THE UNITED STATES DISTRICT COURT

                                   6                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8    JEAN E. HENRY,                                  Case No. 19-cv-02869-CRB
                                   9                   Plaintiff,
                                                                                        ORDER GRANTING MOTION TO
                                  10              v.                                    DISMISS
                                  11    BRIAN J. TYLER, et al.,
                                  12                   Defendants.
Northern District of California
 United States District Court




                                  13          Widespread anticompetitive conduct in the generic pharmaceuticals industry has led
                                  14   to a Department of Justice investigation, a complaint brought by forty-nine Attorneys
                                  15   General (the “AG complaint”), and a plethora of antitrust and Securities Act lawsuits
                                  16   against generic drug manufacturers. Although McKesson Corp. (“McKesson”) is, for the
                                  17   most part, a generic drug wholesaler, it has not been entirely spared. It is a defendant in
                                  18   multiple civil actions arising from the scandal, including a securities fraud action pending
                                  19   before this court.
                                  20          Jean Henry’s derivative shareholder complaint (“the FAC”) builds off the
                                  21   allegations of earlier actions to accuse former and current McKesson executives and
                                  22   directors (collectively, “Defendants”) of breaching their fiduciary duties. Defendants have
                                  23   moved to dismiss Henry’s complaint for failure to state a claim or demonstrate demand
                                  24   futility. MTD (dkt. 44). Because Henry fails to sufficiently allege either demand futility
                                  25   or that McKesson participated in a price-fixing conspiracy, the motion to dismiss is
                                  26   granted.
                                  27   I.     BACKGROUND
                                  28          McKesson is a pharmaceutical wholesaler. FAC ¶ 21 (dkt. 41). The majority of its
                                   1   business involves buying drugs from manufacturers and reselling them to pharmacies and
                                   2   hospitals. Id. McKesson also owns a subsidiary, NorthStar Rx (“NorthStar”), that
                                   3   manufactures generic drugs. Id. ¶ 22.
                                   4          In the last several years, evidence has come to light of widespread anti-competitive
                                   5   conduct in the generic drug market. Id. ¶¶ 2. Investigations by Congress, the Department
                                   6   of Justice, and multiple Attorneys General have led to a number of guilty pleas and a
                                   7   complaint alleging a wide-ranging price-fixing conspiracy. Id. ¶ 1–3, 62–73. The AG
                                   8   complaint alleges that generic drug manufacturers agreed to divide market share rather
                                   9   than compete on price. Id. ¶¶ 2–4. It does not name McKesson as a defendant. Id. ¶ 9.
                                  10   McKesson is also a defendant in various civil actions arising from the price-fixing
                                  11   conspiracy, including a securities fraud class action pending before this Court. Id. ¶ 1.
                                  12          Henry is a shareholder in McKesson. Id. ¶ 183. She is bringing this action
Northern District of California
 United States District Court




                                  13   derivatively on behalf of McKesson, alleging that Defendants breached their fiduciary
                                  14   duties of loyalty and care to the company. Id. ¶¶ 181, 194. The FAC alleges that
                                  15   Defendants knowingly, recklessly, or negligently allowed McKesson to “become
                                  16   implicated in an illegal price-fixing and market allocation scheme.” Id. ¶ 196. McKesson
                                  17   ostensibly participated in the antitrust conspiracy both in its role as a wholesaler and
                                  18   through NorthStar. Id. ¶¶ 74–99. The FAC seizes on allegations in the AG complaint that
                                  19   generic drug manufacturers Heritage Pharmaceuticals, Inc. (“Heritage”) and Mayne
                                  20   Pharma Inc. (“Mayne”) conspired to divide the market for Doxy DR. Id. ¶¶ 81–82.
                                  21   Because Heritage and Mayne supplied Doxy DR to McKesson, and a Heritage employee
                                  22   stated that McKesson and Heritage were “strategically aligned,” the FAC suggests
                                  23   McKesson must have been in on the agreement. Id. It also reiterates allegations from the
                                  24   securities class action that NorthStar colluded to fix the price of Leflunomide. Id. ¶¶ 93–
                                  25   94. The FAC also alleges circumstantial evidence of McKesson’s participation in a price-
                                  26   fixing conspiracy, including the movement of “top officers” between McKesson and
                                  27   generic drug manufacturers named as defendants in the AG complaint. Id. ¶¶ 85–86, 97–
                                  28   99.
                                                                                      2
                                   1          Henry’s second theory of liability is that Defendants exposed McKesson to
                                   2   “substantial liability” in the securities fraud class action by making false and misleading
                                   3   statements about the company’s income and the underlying causes of generic drug price
                                   4   inflation. Id. ¶¶ 122–68. Many of the alleged falsehoods are explanations McKesson’s
                                   5   former Chief Executive Officer John Hammergren and former Chief Financial Officer
                                   6   James Beer offered for rising generic drug prices. See, e.g., id. ¶ 123. Henry also alleges
                                   7   that financial statements filed with the Securities and Exchange Commission were
                                   8   misleading because “McKesson’s financial results were materially impacted by
                                   9   unsustainable generic drug price hikes, including price increases driven by collusive
                                  10   activities.” Id. ¶ 156.
                                  11          According to the FAC, McKesson’s Audit Committee was responsible for
                                  12   reviewing, or at least discussing, “annual audited financial statements and the disclosures
Northern District of California
 United States District Court




                                  13   therein,” “earnings press releases,” and “financial information and the type and
                                  14   presentation of information to be presented in earnings guidance.” Id. ¶ 175. Defendants
                                  15   Wayne Budd, Alton Irby III, M. Christine Jacobs, Donald Knauss, and Marie Knowles
                                  16   were members of the Audit Committee (collectively, “the Audit Committee defendants”).
                                  17   Id. ¶¶ 28–30, 32, 34.
                                  18          McKesson’s current Board of Directors (“the Board”) is comprised of defendants N.
                                  19   Anthony Coles, Knauss, Knowles, Jacobs, Edward Mueller, Brian Tyler, and Susan Salka,
                                  20   plus non-defendants Dominic Caruso and Bradley Lerman. Id. ¶ 186. Henry alleges she
                                  21   “did not make a demand on the board of directors to take remedial action on behalf of
                                  22   McKesson,” as usually required to bring a derivative action, “because such a demand
                                  23   would have been a futile, wasteful and useless act.” Id. ¶ 185; see also Rosenbloom v.
                                  24   Pyott, 765 F.3d 1137, 1148 (9th Cir. 2014).
                                  25          After Defendants moved to dismiss for failure to state a claim, Henry filed an
                                  26   amended complaint. see generally First MTD (dkt. 38); FAC. Defendants then filed the
                                  27   instant motion to dismiss, arguing that Henry has failed to adequately plead either a
                                  28   plausible claim for breach of fiduciary duty or demand futility. See generally MTD.
                                                                                     3
                                       II.    LEGAL STANDARD
                                   1
                                              Under Federal Rule of Civil Procedure 12(b)(6), a complaint may be dismissed for
                                   2
                                       failure to state a claim upon which relief may be granted. Dismissal may be based on
                                   3
                                       either “the lack of a cognizable legal theory or the absence of sufficient facts alleged under
                                   4
                                       a cognizable legal theory.” Godecke v. Kinetic Concepts, Inc., 937 F.3d 1201, 1208 (9th
                                   5
                                       Cir. 2019). A complaint must plead “enough facts to state a claim to relief that is plausible
                                   6
                                       on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 697 (2009) (citing Bell Atlantic Corp. v.
                                   7
                                       Twombly, 550 U.S. 544, 570 (2007)). A claim is plausible “when the plaintiff pleads
                                   8
                                       factual content that allows the court to draw the reasonable inference that the defendant is
                                   9
                                       liable for the misconduct alleged.” Id. at 678. When evaluating a motion to dismiss, the
                                  10
                                       Court “must presume all factual allegations of the complaint to be true and draw all
                                  11
                                       reasonable inferences in favor of the nonmoving party.” Usher v. City of Los Angeles,
                                  12
Northern District of California




                                       828 F.2d 556, 561 (9th Cir. 1987). “[C]ourts must consider the complaint in its entirety, as
 United States District Court




                                  13
                                       well as other sources courts ordinarily examine when ruling on Rule 12(b)(6) motions to
                                  14
                                       dismiss, in particular, documents incorporated into the complaint by reference, and matters
                                  15
                                       of which a court may take judicial notice.” Tellabs, Inc. v. Makor Issues & Rights, Ltd.,
                                  16
                                       551 U.S. 308, 322 (2007).
                                  17
                                              If a court does dismiss a complaint for failure to state a claim, it should “freely give
                                  18
                                       leave [to amend] when justice so requires.” Fed. R. Civ. P. 15(a)(2). A court nevertheless
                                  19
                                       has discretion to “deny leave to amend due to ‘undue delay, bad faith or dilatory motive on
                                  20
                                       the part of the movant, repeated failure to cure deficiencies by amendments previously
                                  21
                                       allowed, undue prejudice to the opposing party by virtue of allowance of the amendment,
                                  22
                                       [and] futility of amendment.’” Leadsinger, Inc. v. BMG Music Pub., 512 F.3d 522, 532
                                  23
                                       (9th Cir. 2008) (citing Foman v. Davis, 371 U.S. 178, 182 (1962)).
                                  24
                                              “The derivative form of action permits an individual shareholder to bring suit to
                                  25
                                       enforce a corporate cause of action against officers, directors, and third parties.”
                                  26
                                       Rosenbloom v. Pyott, 765 F.3d 1137, 1147 (9th Cir. 2014) (quoting Kamen v. Kemper Fin.
                                  27
                                       Servs., Inc., 500 U.S. 90, 95 (1991)). “A shareholder seeking to vindicate the interests of a
                                  28
                                                                                      4
                                   1   corporation through a derivative suit must first demand action from the corporation’s
                                   2   directors or plead with particularity the reasons why such demand would have been futile.”
                                   3   Id. at 1148 (quoting In re Silicon Graphics Inc. Sec. Litig., 183 F.3d 970, 989 (9th Cir.
                                   4   1999)). “The purpose of this demand requirement in a derivative suit is to implement ‘the
                                   5   basic principle of corporate governance that the decisions of a corporation—including the
                                   6   decision to initiate litigation—should be made by the board of directors or the majority of
                                   7   shareholders.’” Id. (quoting In re Pfizer Inc. S’holder Derivative Litig., 722 F. Supp. 2d
                                   8   453, 458 (S.D.N.Y. 2010)).
                                   9          If a derivative action plaintiff does not make a demand, the complaint must “state
                                  10   with particularity the reasons” for her failure to do so. Fed. R. Civ. P. 23.1(b)(3)(B).
                                  11   However, “[t]he substantive law which determines whether demand is, in fact, futile is
                                  12   provided by the state of incorporation of the entity on whose behalf the plaintiff is seeking
Northern District of California
 United States District Court




                                  13   relief.” Rosenbloom, 765 F.3d at 1148 (citation omitted). McKesson is a Delaware
                                  14   corporation, so Delaware law applies. FAC ¶ 20; see also id.
                                  15          Delaware law requires a shareholder bringing a derivative suit to “demonstrate[ ],
                                  16   with particularity, the reasons why pre-suit demand would be futile.” Id. Futility is
                                  17   determined on a director-by-director basis. “[A] derivative complaint must plead facts
                                  18   specific to each director, demonstrating that at least half of them could not have exercised
                                  19   disinterested business judgment in responding to a demand.” Desimone v. Barrows, 924
                                  20   A.2d 908, 943 (Del. Ch. 2007). The relevant board is the one that was sitting when the
                                  21   complaint was filed. Rosenbloom, 765 F.3d at 1148. “Plaintiffs are entitled to all
                                  22   reasonable factual inferences that logically flow from the particularized facts alleged, but
                                  23   conclusory allegations are not considered as expressly pleaded facts or factual inferences.”
                                  24   Id. (quoting Brehm v. Eisner, 746 A.2d 244, 255 (Del. 2000)).
                                  25          “When a shareholder challenges a decision of a board of directors, Delaware law
                                  26   provides a two-part, disjunctive test for demand futility.” Id. at 1149. A shareholder can
                                  27   demonstrate futility by creating a reasonable doubt either that “the directors are
                                  28   disinterested and independent” or “that the challenged transaction was otherwise the
                                                                                     5
                                   1   product of a valid exercise of business judgment.” Id. (quoting Brehm, 746 A.2d at 256).
                                   2   On the other hand, when the shareholder alleges “that demand is excused on the ground
                                   3   that a board remained consciously inactive when it knew (or should have know) about
                                   4   illegal conduct,” the complaint must “allege ‘particularized facts establishing a reason to
                                   5   doubt that the board of directors could have properly exercised its independent and
                                   6   disinterested business judgment in responding to a demand.’” Id. at 1150 (quoting Wood
                                   7   v. Baum, 953 A.2d 136, 140 (Del. 2008)). “Under either approach, demand is excused
                                   8   if . . . particularized allegations create a reasonable doubt as to whether a majority of the
                                   9   board of directors faces a substantial likelihood of personal liability for breaching the duty
                                  10   of loyalty.” Id.
                                  11   III.   DISCUSSION
                                  12          The FAC alleges two theories of liability. First, that “Defendants either knew, were
Northern District of California
 United States District Court




                                  13   reckless, or were grossly negligent in not knowing that McKesson was implicated in an
                                  14   illegal price-fixing and market allocation scheme.” FAC ¶ 196. Second, that Defendants
                                  15   exposed McKesson “to substantial liability” by making false and misleading statements to
                                  16   investors and in SEC filings. Id. ¶ 122.
                                  17          A.     Antitrust Violations
                                  18          Any theory of liability premised on McKesson’s participation in a price-fixing
                                  19   conspiracy fails because the FAC fails to plausibly allege the underlying antitrust
                                  20   violations. Henry’s claims are chiefly premised on allegations recycled from previous
                                  21   complaints. See FAC ¶ 1. This Court has previously considered most of them and
                                  22   determined that they are insufficient to plausibly allege McKesson’s participation in any
                                  23   illegal anticompetitive conduct. See Order Denying Motion to Dismiss at 9–13, Evanston
                                  24   Police Pension Fund v. McKesson Corp., No. 3:18-cv-06525-CRB (N.D. Cal. Oct. 30,
                                  25   2019), ECF No. 67.
                                  26          Although Henry pleads a few facts beyond those alleged in the Evanston complaint,
                                  27   they are insufficient to salvage this theory of liability. Henry alleges that “many of
                                  28   McKesson’s top officers have moved between top positions at McKesson to top positions
                                                                                      6
                                   1   at drug manufacturing companies alleged in the AG Complaint to be central players in the
                                   2   price-fixing conspiracy.” FAC ¶ 85. Ostensibly, “[t]hese personnel exchanges facilitated
                                   3   the conspiracy by providing McKesson and the manufacturing [sic] the means to cooperate
                                   4   with one another through the personal relationships of former and current employees.” Id.
                                   5   But this movement has an obvious innocuous explanation: top executives looking for a
                                   6   new job are likely to find one in the field they have experience in. A more plausible
                                   7   interpretation of these allegations is that sometimes executives at McKesson and its
                                   8   suppliers have sought new employment and found it at other generic drug companies,
                                   9   without going on to facilitate any illegal conspiracy. See In re Musical Instruments &
                                  10   Equip. Antitrust Litig., 798 F.3d 1186, 1194 (9th Cir. 2015) (“Allegations of facts that
                                  11   could just as easily suggest rational, legal business behavior by the defendants as they
                                  12   could suggest an illegal conspiracy are insufficient to plead a § 1 violation.” (internal
Northern District of California
 United States District Court




                                  13   quotation marks and citations omitted)).
                                  14          Henry’s briefing also refers to an alleged conspiracy to raise the price of
                                  15   Levothyroxine. Opp’n at 14–15. But the FAC makes no reference to Levothyroxine, see
                                  16   generally FAC, and, even if it did, the allegations Henry describes do not plausibly allege
                                  17   McKesson’s participation in an antitrust conspiracy. Like the FAC’s allegations, they
                                  18   suggest only that generic drug manufacturers who supplied McKesson conspired to fix
                                  19   prices, not that McKesson participated in those agreements.1 See Opp’n at 14–15.
                                  20          Because the FAC’s failure to adequately allege that McKesson was involved in an
                                  21   illegal conspiracy is fatal to this theory of liability, the Court need not address the parties’
                                  22   other arguments on this issue.
                                  23

                                  24

                                  25   1
                                         Henry also alleges some new facts to support her allegation that Defendants must have been
                                  26   aware of the purported underlying misconduct. For example, the FAC alleges that various
                                       defendants made suspicious stock sales “when the share price was artificially inflated due to the
                                  27   underlying misconduct.” FAC ¶¶ 116–20. But whether the FAC adequately alleges that
                                       Defendants knew about the underlying antitrust violations is a moot point, because it fails to
                                  28   sufficiently plead that those violations even occurred. Any additional evidence plead to support
                                       this point is irrelevant.
                                                                                         7
                                              B.     False Statements
                                   1
                                              This Court has previously denied a motion to dismiss a securities fraud action based
                                   2
                                       on the same alleged false statements underlying Henry’s second theory of liability. See
                                   3
                                       generally Order Denying Motion to Dismiss, Evanston, No. 3:18-cv-06525-CRB.
                                   4
                                       Nonetheless, this theory of liability fails because the FAC does not adequately plead
                                   5
                                       demand futility.
                                   6
                                              As an initial matter, the parties dispute the correct test for demand futility in this
                                   7
                                       case. Defendants assert that Henry alleges a failure of oversight, whereas Henry insists she
                                   8
                                       is challenging a decision of the Board. Compare MTD at 22–23, with Opp’n at 7–8. This
                                   9
                                       dispute is entirely beside the point. Henry alleges only one theory of futility: that the
                                  10
                                       Board is not independent and disinterested because it “is far too directly and specifically
                                  11
                                       involved in the misconduct alleged . . . to be able to reasonably or in good faith evaluate a
                                  12
Northern District of California




                                       demand to investigate their own misconduct.” FAC ¶ 192. Because Henry relies on the
 United States District Court




                                  13
                                       Board’s potential liability to demonstrate demand utility, she must plead “particularized
                                  14
                                       allegations [to] create a reasonable doubt [that] a majority of the board of directors faces a
                                  15
                                       substantial likelihood of personal liability for breaching the duty of loyalty,” regardless of
                                  16
                                       which test applies. See Rosenbloom, 765 F.3d at 1150.
                                  17
                                              Henry has not met this standard, because the FAC “fails to provide specific facts
                                  18
                                       showing that [a majority of] the Board approved the . . . allegedly fraudulent statements.”
                                  19
                                       Silicon Graphics, 183 F.3d at 990, overruled on other grounds by South Ferry LP v.
                                  20
                                       Killinger, 542 F.3d 776, 784 (9th Cir. 2008). Without “particularized facts demonstrating
                                  21
                                       how each [Board member] was involved in, prepared, or even knew about the alleged
                                  22
                                       misstatements and omissions,” In re Facebook, Inc. S’holder Derivative Privacy Litig., 367
                                  23
                                       F. Supp. 3d 1108, 1127 (N.D. Cal. 2019), the FAC cannot create “a reasonable doubt
                                  24
                                       that . . . the directors are disinterested and independent” as to this claim, Silicon Graphics,
                                  25
                                       183 F.3d at 990.
                                  26
                                              It is true that the FAC alleges that the Audit Committee Defendants were
                                  27
                                       responsible for reviewing, or at least discussing, “annual audited financial statements and
                                  28
                                                                                      8
